PER CURIAM:
Herbert Kent Harbison, a federal prisoner, appeals from the district court’s order denying his motion for credit for time spent in prior custody pursuant to 18 U.S.C. § 3585(b) (2000). Harbison’s claims challenge the execution of his sentence and cannot be brought in the first instance to the district court under § 3585(b). United States v. Wilson, 503 U.S. 329, 112 S.Ct. 1351, 117 L.Ed.2d 593 (1992). Any challenge to the execution of sentence must be brought under 28 U.S.C. § 2241 (2000), after exhaustion of remedies through the Bureau of Prisons. Id. at 335, 112 S.Ct. 1351. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED